12‐1603‐bk 
1256 Hertel Avenue Associates v. Calloway 
 
                     UNITED STATES COURT OF APPEALS 
                           FOR THE SECOND CIRCUIT 
                                           
                                             
                                 August Term, 2013 
 
             (Submitted: April 29, 2014          Decided: August 1, 2014) 
                                            
                              Docket No. 12‐1603‐bk 
                                            
                                            
                  1256 HERTEL AVENUE ASSOCIATES, LLC, 
 
                                                            Claimant‐Appellant, 
                                            
                               HAROLD P. BULAN, 
                                            
                                                            Trustee, 
 
                                         ‐v.‐ 
 
      TANYA R. CALLOWAY, dba MINIATURE MOMENTS DAYCARE, 
 
                                                            Debtor‐Appellee. 
                                    
                                    
 
 
Before:                                                
        WESLEY AND DRONEY, Circuit Judges, AND BRICCETTI, District Judge.* 
 
                                                            
 The Honorable Vincent L. Briccetti, of the United States District Court for the Southern 
*

District of New York, sitting by designation. 
 
       Appeal from the March 16, 2012 order of the United States District Court 
for the Western District of New York (Skretny, C.J.) affirming the February 16, 
2010 order of the Bankruptcy Court (Bucki, C.U.S.B.J.) holding that the 2005 
amendment to N.Y. C.P.L.R. 5206, 2005 N.Y. Laws ch. 623, which increased New 
York’s homestead exemption from $10,000 to $50,000, applied to a judgment lien 
obtained prior to the amendment’s effective date. 
        
 
            EDWARD Y. CROSSMORE, The Crossmore Law Office, Ithaca, NY, for 
                   Claimant‐Appellant. 
             
            JOSHUA D. LISTON, Beys Stein Mobargha & Berland LLP, New York, 
                   NY, for Debtor‐Appellee. 
             
             
WESLEY, Circuit Judge: 
 
       The New York State Legislature amended N.Y. C.P.L.R. 5206 in August 

2005, increasing the state’s homestead exemption from $10,000 to $50,000.  See 

2005 N.Y. Laws ch. 623.  The homestead exemption entitles New York debtors to 

exempt their homes “from application to the satisfaction of a money judgment,” 

id., and is also available to debtors in bankruptcy proceedings, see N.Y. Debt. & 

Cred. Law § 282; 11 U.S.C. § 522(b)(3)(A).  This appeal requires us to determine 

whether the 2005 Amendment’s increased homestead exemption applies to 

judgment liens perfected prior to the amendment’s effective date and, if so, 

whether application of the law to pre‐enactment judgment liens violates the 




                                         2 
Takings Clause of the Fifth Amendment.  We hold that the 2005 Amendment 

applies to debts incurred prior to the amendment’s effective date and does not 

violate the Fifth Amendment’s Takings Clause.  


                                 BACKGROUND 

      In July 2003, 1256 Hertel Avenue Associates, LLC (“Hertel”) secured a 

$4,682 judgment lien against Tanya R. Calloway’s (“Calloway”) home in Buffalo, 

New York.  Hertel docketed the judgment in the Erie County Clerk’s office on 

July 11, 2003.   Five years later, another creditor obtained a $5,973 judgment lien 

against the same property, which it docketed in December 2008.  Calloway 

estimates the current value of her property to be $110,000.  The property is 

encumbered by a mortgage with a remaining balance of approximately $85,000, 

leaving her around $25,000 in equity. 

      On May 12, 2009, Calloway filed a voluntary petition for relief under 

Chapter 7 of the Bankruptcy Code.  In that proceeding, Calloway moved to avoid 

the judgment liens against her residence pursuant to New York’s homestead 

exemption, N.Y. C.P.L.R. 5206. The exemption protects a debtor’s principal 

residence from being used to satisfy a creditor’s judgment up to a statutorily 

defined maximum value.  After standing at $10,000 from 1977 to 2005, see 1977 



                                          3 
N.Y. Laws ch. 181, the homestead exemption limit has been modified twice in 

recent years: In 2005, New York’s Legislature raised the limit to $50,000, 2005 

N.Y. Laws ch. 623, and in 2010 the Legislature again modified the exemption, 

bringing it to its present form, which provides a baseline exemption of $75,000 

that is adjusted upward for certain high‐property‐value counties, see 2010 N.Y. 

Laws ch. 568. 

      In the bankruptcy court, Hertel acknowledged that Calloway was entitled 

to claim the homestead exemption, but disputed which version of the exemption 

should apply: Calloway claimed the $50,000 exemption in effect when she filed 

for bankruptcy in 2009, while Hertel contended that the bankruptcy court should 

apply the lower, $10,000 exemption in effect when it perfected its judgment lien 

in 2003.  Specifically, Hertel argued that the 2005 Amendment should be 

interpreted to apply only to judgment liens perfected after its effective date 

because retroactive interpretations are disfavored and the amendment did not 

explicitly provide that it should be applied to pre‐existing judgment liens.  

Further, Hertel also argued that were the amendment interpreted to apply to 

judgment liens perfected prior to its effective date, this limitation on Hertel’s 

ability to collect on its judgment lien would constitute an unconstitutional taking 




                                          4 
of its property in violation of the Takings Clause of the Fifth Amendment to the 

United States Constitution. 

      The bankruptcy court (Bucki, C.U.S.B.J.) rejected Hertel’s contentions and 

concluded that Calloway was entitled to the $50,000 homestead exemption in 

effect at the time of her bankruptcy filing.  In re Calloway, 423 B.R. 627 (Bankr. 

W.D.N.Y. 2010).  In so holding, the bankruptcy court relied on CFCU Community 

Credit Union v. Hayward, 552 F.3d 253 (2d Cir. 2009), in which this Court 

determined that the 2005 Amendment applies retroactively even to contract‐

based debts that preceded its enactment.  Although, unlike the creditor in 

Hayward, Hertel reduced the debt to a perfected judgment lien prior to the 2005 

Amendment, the bankruptcy court concluded that this made no difference.  In its 

view, the amendment immediately increased the exemption to $50,000 as to all 

creditors and all obligations, regardless of whether the creditor had reduced the 

debt to judgment prior to its enactment.  In re Calloway, 423 B.R. at 629.  As to 

Hertel’s Takings Clause challenge, the bankruptcy court concluded that there 

had been no taking of Hertel’s property because, under New York law, judgment 

liens are not vested property interests.  Id. at 629–30 (citing Watson v. N.Y. Cent. 

R.R. Co., 47 N.Y. 157 (1872)).  The district court (Skretny, C.J.) affirmed on 




                                          5 
substantially the same grounds, adding that even were a judgment lien a 

property interest protected by the Takings Clause, the 2005 Amendment’s effect 

on Hertel’s lien did not constitute a taking.  1256 Hertel Ave. Assocs., LLC v. 

Calloway, No. 10‐CV‐250S, slip op. at 8–9 (W.D.N.Y. Mar. 16, 2012). 

              On appeal to this Court, Hertel reiterates its arguments that (1) the 2005 

Amendment should be interpreted to apply only to judgment liens perfected 

after its enactment; and (2) if the 2005 Amendment does apply to pre‐enactment 

judgmenent liens, the result is an unconstitutional taking of its property in 

violation of the Fifth Amendment.  For the reasons set forth below, we affirm the 

order of the district court.1 


                                                               DISCUSSION2 

              New York has provided a homestead exemption for more than 150 years.  

See 1850 N.Y. Laws ch. 260.  The exemption “protect[s] a homeowner against 

                                                            
1 In light of this case’s significance, we appointed Joshua D. Liston as pro bono counsel 
to represent Calloway’s interest in the appeal. We thank counsel for his efforts. 
2 “An order of a district court functioning in its capacity as an appellate court in a 

bankruptcy case is subject to plenary review.”  Momentum Mfg. Corp. v. Emp. Creditors 
Comm. (In re Momentum Mfg. Corp.), 25 F.3d 1132, 1136 (2d Cir. 1994).  This Court 
“independently review[s] the factual determinations and legal conclusions of the 
bankruptcy court.” Id. (internal quotation marks omitted).  Its legal conclusions are 
evaluated de novo, and its factual findings are reviewed for clear error.  Id.  The issues 
Hertel raises in this appeal are pure questions of law subject to this Court’s de novo 
review. 

                                                                    6 
seizure of his or her dwelling to satisfy a money judgment,” Gen. Elec. Capital 

Bus. Asset Funding Corp. v. Hakakian, 300 A.D.2d 486, 487 (2d Dep’t 2002), and 

reflects a long‐standing legislative decision to “provide an honest debtor with a 

fresh start” and avoid “leaving the debtor and his family homeless and on the 

brink of financial ruin,” Westinghouse Credit Corp. v. Cent. Trust Co. Rochester, 

N.Y., (In re Leonardo), 11 B.R. 453, 455 (Bankr. W.D.N.Y. 1981); accord Robinson v. 

Wiley, 15 N.Y. 489, 494 (1857) (opinion of Johnson, J.).    

              Consistent with the statute’s purpose, New York’s Legislature has 

amended the homestead exemption from time to time to ensure that its 

protections keep pace with homeowners’ changing needs.  The exemption was 

amended in 1977, for example, to protect “condominium apartments,” 1977 N.Y. 

Laws ch. 181, and again in 1980 to add “mobile home[s]” to the list of protectable 

homesteads, 1980 N.Y. Laws ch. 717.  To account for rising home values, the 

Legislature has also periodically increased the exemption limit—from $1,000 to 

$2,000 in 1969; to $10,000 in 1977; to $50,000 in 2005; and to $75,000 (with upward 

adjustments for high‐property‐value counties) in 2010.3  See 1969 N.Y. Laws ch. 

961; 1977 N.Y. Laws ch. 181; 2005 N.Y. Laws ch. 623; 2010 N.Y. Laws ch. 568. 

                                                            
 On January 31, 2013, New York State Senator Kevin S. Parker introduced a bill that 
3

would increase the exemption yet again, from $150,000 to $250,000 in ten high‐property‐

                                                               7 
              At issue in this case is the 2005 Amendment, which increased the 

homestead exemption limit from $10,000 to $50,000 and provided as follows: 

              Exemption  of  homestead.    Property  of  one  of  the  following  types, 
              not  exceeding  fifty  thousand  dollars  in  value  above  liens  and 
              encumbrances,  owned  and  occupied  as  a  principal  residence,  is 
              exempt  from  application  to  the  satisfaction  of  a  money  judgment, 
              unless  the  judgment  was  recovered  wholly  for  the  purchase  price 
              thereof: 
 
                             1.  a lot of land with a dwelling thereon, 
                             2.  shares of stock in a cooperative apartment corporation, 
                             3.  units of a condominium apartment, or 
                             4.  a mobile home. 

2005 N.Y. Laws ch. 623, § 1.  Although the 2005 Amendment included language 

directing that “[t]his act shall take effect immediately,” 2005 N.Y. Laws ch. 623, 

§ 2, the amendment did not specify whether its immediate effect was to protect a 

debtor’s homestead from all obligations, even those incurred before the 

amendment was passed, or only obligations postdating its enactment. 

              This Court has once before addressed the 2005 Amendment’s interaction 

with pre‐existing obligations, in CFCU Community Credit Union v. Hayward, 552 

F.3d 253 (2d. Cir. 2009).  In that case, CFCU held a $11,291 claim against the 

debtor based on a car loan secured by an automobile valued at only $7,185, 


                                                                                                                                                                                               
                                                                                                                                                                                               
value counties.  S. 3198, 236th Leg. (N.Y. 2013).  The bill was referred to the Senate 
Judiciary Committee on January 8, 2014. 

                                                                                             8 
which left CFCU a general unsecured creditor for the remaining $4,106.  

Hayward, 552 F.3d at 257.  CFCU argued that because the homestead exemption 

in effect at the time of the 2003 car loan provided only $10,000 of protection, the 

debtor was entitled only to that exemption and not the higher $50,000 exemption 

set forth in the 2005 Amendment.  Id.  

      Following an analysis of the 2005 Amendment’s legislative history, the 

Hayward Court concluded that “a New York debtor’s ability to invoke the 

increased homestead exemption is determined not by the date the debtor’s 

unsecured contract debt was incurred, but rather, by the date upon which the 

debtor files his or her bankruptcy petition.”  Id. at 265.  Noting that retroactive 

interpretations are generally disfavored, the Court nonetheless applied the 

increased exemption to an existing obligation because the clear purpose of the 

legislation was to provide immediate relief to homeowners and because the 

Legislature had evinced its intent that the statute apply to pre‐enactment liens by 

choosing not to carry over into the 2005 Amendment language from the prior 

homestead exemption that had specifically included an anti‐retroactivity 

provision: 

      In  light  of  the  legislative  finding  that  the  increased  exemption 
      amount  was  long  overdue  and  that  the old  amount  was  unrealistic 



                                          9 
       in today’s economy, it would defeat the intent of the Legislature to 
       judicially  engraft  an  anti‐retroactivity  provision  (similar  to  that 
       found  in  the  1977  Amendment)  onto  the  statute  where  none 
       exists. . . .  If  the  Legislature  intended  the  Amendment  to  be 
       prospective  only  . . .  it  could  easily  have  carried  over  the  language 
       from the 1977 Amendment.  

Id. at 265.  

A.     Whether the 2005 Amendment Applies to Pre‐enactment Judgment Liens 

       Although Hayward clarified that the 2005 Amendment’s increased 

homestead exemption applies even to contract‐based debts that predate the 

amendment, the Court did not address whether the amendment applies where, 

prior to the amendment’s enactment, a creditor has reduced a debt to judgment 

and perfected a judgment lien on the debtor’s residential property.  Because 

CFCU had not reduced the debt to a judgment, the Hayward Court had no reason 

to reach the issue.  See id. at 262 n.9, 264–65 n.12. 

       This case places the issue squarely before us.  Hertel obtained a judgment 

against Calloway and secured a judgment lien against her home in July 2003, 

when the homestead exemption limit still stood at $10,000.  We must therefore 

determine whether, when Calloway filed for bankruptcy on May 12, 2009, she 

was entitled to the full $50,000 homestead protection of the 2005 Amendment 

even as to a debt reduced to judgment prior to the statute’s enactment.  Hertel 



                                             10 
argues that the statute should be interpreted not to apply to judgment liens 

obtained prior to the 2005 Amendment (1) because interpretations that 

retroactively affect vested interests are generally disfavored; and (2) to avoid the 

constitutional question of whether the legislation’s effect on pre‐existing 

judgment liens constitutes an unconstitutional taking of its property in violation 

of the Fifth Amendment. 

              “It is a fundamental canon of statutory construction that retroactive 

operation is not favored by courts and statutes will not be given such 

construction unless the language expressly or by necessary implication requires 

it.”4  Majewski v. Broadalbin‐Perth Cent. Sch. Dist., 91 N.Y.2d 577, 584 (1998).  

However, it is also “fundamental that a court, in interpreting a statute, should 

attempt to effectuate the intent of the Legislature.”  Id. at 583 (internal quotation 
                                                            
4 A statute can be retroactive in two ways, both of which courts have traditionally 
disfavored because they impair an individual’s ability to plan his conduct with 
reasonable certainty of its legal consequences.  First, and most obviously, a statute is 
said to be retroactive if it is directed at past events and gives pre‐enactment conduct a 
different effect from that it would have had before the passage of the statute.  Second, a 
statute is also said to be retroactive if, although it is not directed at conduct that 
occurred prior to its enactment, it diminishes rights or increases obligations established 
prior to the legislation’s effective date.  See N.Y. Stat. Law § 51 (defining a retroactive 
statute as one that “takes away or impairs vested rights” or “looks backward affecting 
acts occurring or rights accruing before it came into force”); see generally Landgraf v. USI 
Film Prods., 511 U.S. 244, 263–80 (1994).  As interpreted by the bankruptcy and district 
courts, the 2005 Amendment would be retroactive in this second sense because, 
although it applies to the satisfaction of judgments only after its effective date, it affects 
judgment liens perfected prior to its enactment. 

                                                               11 
marks omitted).  The presumption against retroactivity and other principles of 

construction “are merely navigational tools to discern legislative intent.”  Id. at 

584.  “[M]axims of statutory construction provide helpful guideposts, [but] the 

reach of [a] statute ultimately becomes a matter of judgment made upon review 

of the legislative goal.” Duell v. Condon, 84 N.Y.2d 773, 783 (1995).  Where a 

statute is unclear as to its retroactive effect, factors relevant to the retroactivity 

analysis include “whether the Legislature has made a specific pronouncement 

about retroactive effect or conveyed a sense of urgency; whether the statute was 

designed to rewrite an unintended judicial interpretation; and whether the 

enactment itself reaffirms a legislative judgment about what the law in question 

should be.” In re Gleason (Michael Vee, Ltd.), 96 N.Y.2d 117, 122 (2001). 

      Although the Legislature made no specific pronouncement as to the 2005 

Amendment’s effect on pre‐enactment debts, the statute’s legislative history 

reflects a clear sense of urgency that the homestead exemption limit be 

immediately adjusted to bring it in line with modern home values.  The 

memoranda submitted by the 2005 Amendment’s sponsors in the Senate and 

Assembly noted that the $10,000 exemption limit had not been updated since 

1977 and was “not at all realistic in today’s economy.”  N.Y. Spons. Memo., 2005 




                                           12 
S.B. S4582; N.Y. Spons. Memo., 2005 A.B. A8479.  The memoranda further 

explained that “hav[ing] the figure so low is tantamount to having no exemption 

at all” and proposed a $50,000 exemption as “a much more realistic figure.”  Id. 

       To provide immediate relief to debtors whose homesteads were 

underprotected by the outdated exemption limit, the 2005 Amendment explicitly 

provided that “[t]his act shall take effect immediately.” 2005 N.Y. Laws ch. 623, 

§ 2.  The statute’s directive that it take effect immediately is not itself enough to 

require retroactive application, but it does evince a sense of urgency on the part 

of the Legislature that the benefit of the increased homestead exemption be 

available to debtors as soon as possible.  See Majewski, 91 N.Y.2d at 583.  The 2005 

Amendment’s specification that it take effect “immediately” is particularly 

striking given that the effective date of statute it replaced, the 1977 Amendment, 

had been intentionally crafted to avoid any effect on pre‐enactment debts.  

Section 2 of the 1977 Amendment provided that “[t]his act shall take effect ninety 

days after it shall have become a law, but shall not affect the application of property 

to the satisfaction of a money judgment for a debt contracted before it takes effect.”  1977 

N.Y. Laws ch. 181, § 2 (emphasis added).  The Legislature chose not to carry over 




                                             13 
the anti‐retroactivity provision of the 1977 Amendment to the 2005 Amendment 

and instead replaced it with an instruction that the statute have immediate effect.  

       Hayward relied on these indicia of legislative purpose to conclude that a 

debtor may invoke the 2005 Amendment’s increased homestead exemption even 

as to pre‐enactment unsecured contract‐based debts.  Nothing in the legislative 

history suggests that the Legislature intended a different rule to apply where the 

creditor has reduced the debt to a judgment and obtained a judgment lien.  In 

fact, the statute’s legislative history post‐Hayward further evinces the 

Legislature’s intent to apply the 2005 Amendment to pre‐enactment judgment 

liens.  As noted above, in 2010 the Legislature increased the homestead 

exemption limit to $75,000 (or higher for certain high‐property‐value counties).  

2010 N.Y. Law ch. 568.  The 2010 Amendment provided that “[t]his act shall take 

effect on the thirtieth day [Jan. 21, 2011] after it shall become a law and shall 

apply to the satisfaction of judgments on or after such date.” § 7 (emphasis 

added).  By expressly stating the amendment would apply to the satisfaction of 

judgments on or after its effective date, the Legislature made clear that the 

increased exemption limits would apply to judgments obtained prior to the 




                                          14 
effective date, since a party necessarily must have a judgment before seeking to 

satisfy it.   

        The fact that the Legislature, presumably aware of Hayward and alerted to 

the retroactivity question, Arbegast v. Bd. of Educ. of S. New Berlin Cent. Sch., 65 

N.Y.2d 161, 169 (1985), resolved any lingering ambiguity as to the homestead 

exemption’s retroactive effect by expressly applying the 2010 Amendment to pre‐

enactment judgments supports our conclusion that the 2005 Amendment is best 

read as making the increased homestead exemption available to all debtors who 

file for bankruptcy after the statute’s effective date, regardless of the date on 

which the debt was incurred or reduced to judgment or the date on which any 

judgment lien was perfected. 

        Anticipating our reaffirmation of Hayward, Hertel argues that  even if the 

2005 Amendment is most naturally read to apply to pre‐enactment obligations, 

the canon of constitutional doubt requires the Court to adopt a different 

interpretation as to judgment lien debts to avoid the question of whether the 

2005 Amendment has effected a taking of its property in violation of the Fifth 

Amendment.   Under the federal and New York State canons of constitutional 




                                           15 
doubt,5 “[a] statute must be construed, if fairly possible, so as to avoid not only 

the conclusion that it is unconstitutional, but also grave doubts upon that score.” 

Tauza v. Susquehana Coal Co., 220 N.Y. 259, 267 (1917) (Cardozo, J.), and 

Almendarez‐Torres v. United States, 523 U.S. 224, 237 (1998) (both quoting United 

States v. Jin Fuey Moy, 241 U.S. 394, 401 (1916) (Holmes, J.)); accord In re Jacob, 86 

N.Y.2d 651, 667 (1995); see also N.Y. Stat. Law § 150.  The constitutional‐doubt 

canon is justified partly by a presumption that legislatures are cognizant and 

respectful of constitutional limitations and partly by a judicial policy of 


                                                            
5 In the absence of a final decision by a state’s highest court as to the proper 
interpretation of a state statute, a federal court must determine how the state’s highest 
court would decide the issue if presented with it.  19 Charles Alan Wright & Arthur R. 
Miller, Federal Practice and Procedure § 4507 (2d ed. 1996).  This Court has not 
previously addressed whether that predictive inquiry should be guided primarily by 
federal or state interpretive principles, in this case, the federal or New York State 
constitutional avoidance canon.  The Erie doctrine would seem to require federal courts 
to interpret a state’s law just as would the courts of that state in order to ensure 
consistent outcomes in federal and state courts. See generally Abbe R. Gluck, 
Intersystemic Statutory Interpretation: Methodology as “Law” and the Erie Doctrine, 120 Yale 
L.J. 1898 (2011).  And in past cases we have naturally relied on state courts’ statutory 
construction case law.  See, e.g., Beason v. United Techs. Corp., 337 F.3d 271, 275 (2d Cir. 
2003) (relying on Connecticut precedent on statutory construction to interpret 
Connecticut statute).  Other of our decisions, however, suggest that federal and state 
courts apply distinct interpretive methodologies by virtue of a “broader interpretive 
power” that state courts exercise in interpreting state law and that those approaches 
could sometimes result in different interpretations of identical statutory language in 
state versus federal courts.  See, e.g., Sealed v. Sealed, 332 F.3d 51, 59 (2d Cir. 2003).  We 
note this issue but need not resolve it, because both New York and the federal courts 
recognize the constitutional avoidance canon, and, whichever governs, the result is the 
same.  

                                                               16 
minimizing confrontations between the legislative and judicial branches. See 

Almendarez‐Torres, 523 U.S. at 238.  Application of the canon requires that the 

statute in question be genuinely susceptible to at least two interpretations and 

that there be a serious likelihood that the statute will be held unconstitutional 

absent application of the canon. 

      These conditions are not met in this case.  Even assuming that the 2005 

Amendment is susceptible to two plausible interpretations, there is no serious 

likelihood that interpreting the statute to apply to Hertel’s pre‐enactment 

judgment lien will result in the statute being held unconstitutional.  For the 

reasons discussed above, the statute is best interpreted as applying the increased 

exemption limit even to pre‐enactment judgment liens, and, although that 

interpretation requires the Court to address a constitutional question, the 

Takings Clause issue that Hertel raises does not lead us to doubt the statute’s 

constitutionality. 

B.    Takings Clause 

      Hertel argues that if the 2005 Amendment is read to apply to its pre‐

enactment judgment lien, the statute effects an unconstitutional taking of its 

judgment lien in violation of the Fifth Amendment.  The Takings Clause 




                                         17 
provides that no “private property [shall] be taken for public use, without just 

compensation.”  U.S. Const. amend. V.  The clause applies to the states through 

the Fourteenth Amendment.  Kelo v. City of New London, Conn., 545 U.S. 469, 472 

n.1 (2005). 

      1.       Whether a Judgment Lien is a Protected Property Interest 

      Before addressing Hertel’s Takings Clause challenge, we must first address 

the threshold question of whether Hertel even held a protected property interest 

in its judgment lien.  If Hertel held no property interest, the 2005 Amendment 

can have taken none from it.   

      This Court has never previously addressed whether a judgment lien 

against a judgment debtor’s real property constitutes a property interest 

protected by the Fifth Amendment.  The bankruptcy court below, following the 

decisions of other bankruptcy courts in this Circuit, concluded that under New 

York law a judgment lien against a debtor’s real property is not a constitutionally 

protected property interest.  See In re Calloway, 423 B.R. 627, 629–30 (Bankr. 

W.D.N.Y. 2010). 

      In an 1872 decision, Watson v. New York Central Railroad Co., 47 N.Y. 157 

(1872), the New York Court of Appeals addressed whether a judgment 




                                         18 
lienholder was entitled to be a party to, and receive compensation from, a 

property seizure initiated by a railroad company pursuant to a state statute 

delegating to the railroad limited eminent domain power to secure its right‐of‐

way should it be unable to obtain the land it required by private contract.  The 

Court of Appeals understood the statute to give a right to compensation only to 

property holders and reasoned that because a lienholder’s rights are created by 

statute, the lienholder holds no property interest in the land underlying the lien, 

and its statutory rights can be superseded at will by the Legislature.  Id. at 162.  

Watson is an old case, but its holding has never been repudiated by New York’s 

Court of Appeals.  Finding no more recent decision to the contrary, a number of 

bankruptcy courts in this Circuit have relied on Watson in recent years to reject 

Takings Clause challenges to the homestead exemption on the ground that New 

York law does not recognize judgment liens as protected property interests.  See 

In re Calloway, 423 B.R. at 629–30; see also In re Trudell, 381 B.R. 441, 442–44 (Bankr. 

W.D.N.Y. 2008); Lattimore v. Walt’s Tree Serv., Inc. (In re Lattimore), 12 B.R. 111 

(Bankr. W.D.N.Y. 1981). 

      The crucial question in this case, however, is not whether Hertel’s 

judgment lien is categorized as a property interest by New York law, but 




                                           19 
whether it constitutes a property interest for purposes of the Fifth and 

Fourteenth Amendments.  “That determination, despite its state‐law 

underpinnings, is ultimately one of federal constitutional law.  Although the 

underlying substantive interest is created by an independent source such as state 

law, federal constitutional law determines whether that interest rises to the level of 

a legitimate claim of entitlement protected by the Due Process Clause.”  Town of 

Castle Rock, Colo. v. Gonzales, 545 U.S. 748, 756–57 (2005) (internal quotation marks 

omitted).  Accordingly, we look first to state law to define the contours of the 

purported property interest, and then to federal constitutional law to determine 

whether that interest merits constitutional protection as a property interest.  

              Under New York law, after a plaintiff has won a judgment against a 

defendant, obtaining a judgment lien against his real property is simple.  The 

judgment creditor need only file the judgment with the county clerk of the 

county where the property is located.6  N.Y. C.P.L.R. § 5018(a).  The lien secures 

the judgment creditor’s ability to collect the judgment, by forced sale of the 

property if need be, N.Y. C.P.L.R. § 5236, by ensuring that, apart from a few 
                                                            
6 The process is simpler still if the judgment is rendered by a supreme or county court 
and the debtor’s property is located in the county where the judgment is entered.  A 
judgment entered in a supreme or county court automatically becomes a judgment lien 
against the debtor’s local real property.  See N.Y. C.P.L.R. § 5018(a); David D. Siegel, 
New York Practice § 517 (5th ed. 2011). 

                                                               20 
statutory exceptions, no transfer by the judgment debtor of any interest in the 

liened property is effective against the judgment creditor.   N.Y. C.P.L.R. § 5203. 

      In Ford Motor Credit Co. v. NYC Police Department this Court held that a 

lienholder with a security interest in a motor vehicle seized by the New York 

City Police Department possesses a constitutionally protected property interest 

in the seized vehicle and may not be excluded from participation in the civil 

forfeiture process.  503 F.3d 186, 190–92 (2d Cir. 2007).  The Court relied in part 

on Armstrong v. United States, in which the Supreme Court similarly concluded 

that a mechanic’s lien obtained pursuant to Maine law constituted a 

constitutionally protected property interest.  364 U.S. 40, 44–45 (1960).  Like the 

mechanic’s lien at issue in Armstrong, a judgment lien entitles the lienholder to 

force a sale of the liened property and to obtain payment in priority over other 

creditors.  See N.Y. C.P.L.R. § 5236(a); see also N.Y. C.P.L.R. § 5235 prac. cmt. 

C5235:1 (McKinney 2014) (explaining that N.Y. C.P.L.R. § 5236(a) “ordinarily 

bars sale of the realty on execution if the judgment is not . . . a lien”).  And like 

other common property interests, a judgment lien can be freely bought, sold, and 

assigned.  There is no reason that a judgment lien should not be entitled to 

similar protection.  The legal rights of a judgment lienholder are obviously far 




                                           21 
fewer than those of an owner in fee simple, but a judgment lien, like other 

security interests, “is indisputably a property interest protected by the 

Fourteenth Amendment.”  Ford Motor Credit Co., 503 F.3d at 191. 

              2.             Regulatory Taking Analysis 

              The Supreme Court has recognized two branches of Takings Clause cases: 

physical takings and regulatory takings.7  See Tahoe‐Sierra Pres. Council, Inc. v. 

Tahoe Reg’l Planning Agency, 535 U.S. 302, 322 (2002).  A physical taking occurs 

when there is either a condemnation or a physical appropriation of property.  Id. 

A regulatory taking, by contrast, occurs where even absent a direct physical 

appropriation, governmental regulation of private property “goes too far” and is 
                                                            
7 Citing the Supreme Court’s observation in United States v. Security Industrial Bank, 459 
U.S. 70, 75–76 (1982) that the traditional regulatory takings framework employed in 
Penn Central Transportation Co. v. City of New York, 438 U.S. 104 (1978), fits awkwardly 
with governmental regulations, like this one, that affect a party’s entire property 
interest rather than “some but not all of the ‘bundle or rights,’” Hertel urges recognition 
of a new branch of Takings Clause doctrine to assess the destruction of liens.  This we 
decline to do.  In only two cases has the Supreme Court held that the government’s 
destruction of a lien constituted a taking, see Armstrong v. United States, 364 U.S. 40 
(1960); Louisville Joint Stock Land Bank v. Radford, 295 U.S. 555 (1935), both of which 
predated Penn Central Transportation, the Supreme Court’s seminal case on regulatory 
takings.  Penn Central Transportation, however, cited Armstrong as an example of a case 
in which a regulatory taking occurred given the government’s frustration of property‐
holders’ investment‐backed expectations, see 438 U.S. at 127, one of the principal 
considerations when considering whether a regulatory taking occurred.  Thus, it is far 
from clear that the Supreme Court would analyze the government’s destruction of liens 
using a framework other than the regulatory takings frameworks set forth in Penn 
Central Transportation and Lucas v. S.C. Coastal Council, 505 U.S. 1003 (1992), both of 
which we address herein. 

                                                               22 
“tantamount to a direct appropriation or ouster.”  Lingle v. Chevron U.S.A. Inc., 

544 U.S. 528, 537 (2005) (quoting Pa. Coal Co. v. Mahon, 260 U.S. 393, 415 (1922) 

(Holmes, J.)).  Because application of the 2005 Amendment to pre‐existing liens 

“does not present the ‘classi[c] taking’ in which the government directly 

appropriates private property for its own use,” E. Enters. v. Apfel, 524 U.S. 498, 

522 (1998) (alteration in original), any taking in this case would be regulatory in 

nature.   

       The Supreme Court has “generally eschewed any set formula” for 

identifying regulatory takings, instead “preferring to engage in essentially ad 

hoc, factual inquiries” to determine in each case whether the challenged property 

restriction rises to the level of a taking.  Lucas v. S.C. Coastal Council, 505 U.S. 

1003, 1015 (1992) (alterations omitted) (internal quotation marks omitted).  

Paramount to the inquiry are the familiar factors set forth in Penn Central 

Transportation Co. v. City of New York, 438 U.S. 104, 124 (1978).  “Primary among 

those factors are ‘[t]he economic impact of the regulation on the claimant and, 

particularly, the extent to which the regulation has interfered with distinct 

investment‐backed expectations.’”  Lingle, 544 U.S. at 538–39 (alteration in 

original) (quoting Penn Central, 438 U.S. at 124).  Also telling, is the “character of 




                                           23 
the governmental action,” particularly “whether it amounts to a physical 

invasion” or appropriation of property or instead merely affects property 

interests through “some public program adjusting the benefits and burdens of 

economic life to promote the common good.”  Id. at 539 (internal quotation 

marks omitted). 

      Although these factors govern most regulatory takings challenges, the 

Supreme Court has also identified two types of regulatory action that are treated 

as per se takings for Fifth Amendment purposes and therefore require no case‐

specific weighing of the Penn Central factors.  A categorical taking occurs (1) 

where a regulation “compel[s] the property owner to suffer a physical ‘invasion’ 

of his property”; or (2) “where regulation denies all economically beneficial or 

productive use of land.”  Lucas, 505 U.S. at 1015. 

      Hertel argues that this case falls into the second of these two per se takings 

categories.  It reasons that the 2005 Amendment has deprived it of all economic 

use of its judgment lien against Calloway and that the Court should simply find 

a per se taking under Lucas and forgo a detailed analysis of the Penn Central 

factors.  In the alternative, Hertel argues that even were we to apply Penn Central, 

those factors would weigh in favor of its takings claim. 




                                         24 
              The cases in which the Supreme Court has applied Lucas’s total takings 

rule have involved real property, and it is unclear whether that case’s per se rule 

should be applied to purported takings of other types of property, such as 

intellectual property, personal property, or a security interest like that at issue 

here.  The Lucas Court repeatedly referred to regulation that deprives “land” (not 

“property”) of all economically beneficial use,8  and subsequent decisions of the 

circuit courts have not reached a clear consensus on how broadly to apply Lucas’s 

per se rule.  See A & D Auto Sales, Inc. v. United States, 748 F.3d 1142, 1151–52 

(Fed. Cir. 2014) (noting the question and collecting cases).  The parties have not 

briefed the issue, however, and its resolution is unnecessary to our decision 

because there has been no taking under either standard.  Because Hertel’s takings 

claim fails for similar reasons under both tests, Lucas and the Penn Central factors 

can be addressed together. 

              First, the nature of the challenged governmental action in this case is not 

that of a regulatory taking.  The government has not physically invaded or 

appropriated Hertel’s judgment lien for its own use; it has merely adjusted its 
                                                            
8  The Lucas Court also specifically distinguished regulation of land from regulation of 
personal property, which, it explained, might even face regulation that would render it 
economically worthless “by reason of the State’s traditionally high degree of control 
over commercial dealings.”  Lucas, 505 U.S. at 1027–28. 
 

                                                               25 
long‐standing statutory protection of debtors’ homesteads to account for modern 

home values.  Legislative tinkering of this sort inevitably creates individual 

winners and losers, for one man’s defense is another’s obstacle.  But “it cannot be 

said that the Taking Clause is violated whenever legislation requires one person 

to use his or her assets for the benefit of another.” Connolly v. Pension Benefit 

Guar. Corp., 475 U.S. 211, 223 (1986).  The 2005 Amendment’s interference with 

judgment lienholders’ property rights is of the sort that inevitably follows when 

the Legislature adjusts the benefits and burdens of economic life to promote the 

common good. 

      Second, the economic impact of the 2005 Amendment and its effects on 

Hertel’s investment‐backed expectations establish that no taking occurred here.  

Hertel obtained a judgment lien on Calloway’s property in 2003.   At the time of 

the bankruptcy court proceeding, the property was valued at approximately 

$110,000, but was encumbered by a mortgage with a remaining balance of 

approximately $85,000, leaving Calloway around $25,000 in home equity.  If the 

2005 Amendment had never been enacted and the homestead exemption limit 

had been left at $10,000, a portion of Calloway’s home equity would now be 

available to satisfy Hertel’s judgment against her.  However, because the 2005 




                                          26 
Amendment raised the homestead exemption limit to $50,000, Calloway’s equity 

in her home is completely shielded.9  Hertel reasons as follows: But for the 2005 

Amendment, Calloway’s home equity would be available to satisfy the 

judgment; a comparison of Hertel’s economic position before and after the 

statute’s effective date shows a change for the worse; therefore Hertel’s property 

has been taken in violation of the Fifth Amendment. 

              Hertel’s reasoning, however, rests on the factually unsupported 

assumption that its judgment lien had value before the passage of the 2005 

Amendment.  The record contains no evidence as to Calloway’s equity in her 

home on August 29, 2005, the day before the amendment took effect.  If on that 

date she held $10,000 or less in home equity, Hertel’s judgment lien would have 

been worthless, since Calloway could have protected all of her home equity 

under the then‐applicable $10,000 exemption.  Hertel therefore has not shown the 

2005 Amendment, in fact, affected its economic interests. 



                                                            
9 11 U.S.C. § 522(f) allows a debtor to avoid a judgment lien in bankruptcy to the extent 
that the lien impairs an exemption to which the debtor would be entitled in the absence 
of the lien.  Because the $25,000 equity that Calloway holds in her home is less than the 
$50,000 homestead exemption, subjecting the property to a judicial lien of any amount 
would impair the value of that exemption.  See 11 U.S.C. § 522(f)(2)(A).  Section 522(f) 
thus entitles Calloway to completely avoid the lien and prevents any portion of the lien 
from passing through the bankruptcy and remaining on her property. 

                                                               27 
      In any event, however, even assuming the 2005 Amendment did have 

some effect on Hertel’s economic interests, that alone is not enough to support its 

claim.  In assessing a takings claim, the relevant question is not whether 

governmental action has affected a party’s interests in some way but, rather, the 

extent to which the challenged governmental action has upset the claimant’s 

investment‐backed economic expectations by altering its rights as to a 

constitutionally protected property interest.   

      To argue that the 2005 Amendment impermissibly affected its property 

interest, Hertel relies primarily on United States v. Security Industrial Bank, 459 

U.S. 70 (1982).  That case considered the retroactive application of lien‐avoidance 

provisions contained in the then newly enacted Bankruptcy Reform Act of 1978, 

92 Stat. 2549 (1978).  Federal bankruptcy law had remained largely unchanged 

since the Depression‐era Chandler Act, ch. 575, 52 Stat. 840 (1938), and, by the 

1970s, Congress recognized the need for major reform.  Consumer bankruptcies 

had come to account for nearly ninety percent of all bankruptcy cases, 123 Cong. 

Rec. 35444 (1977) (statement of Rep. Rodino), but the federal bankruptcy laws 

had not been readjusted since 1938 and were aimed primarily at business 

bankruptcies.  H.R. Rep. No. 95‐595 at 3–5 (1977), reprinted in 1978 U.S.C.C.A.N. 




                                          28 
5963, 5965–66.  The Bankruptcy Reform Act of 1978 radically readjusted U.S. 

bankruptcy law by “redesign[ing] traditional bankruptcy protections to make 

them more effective for non‐business debtors.” 123 Cong. Rec. 35444 (1977) 

(statement of Rep. Rodino).   

      One particular concern of the Act was creditors’ increasing use of liens on 

personal property.  The traditional right under state law to exempt certain 

property from the bankruptcy estate did not protect debtors from creditors who 

had forced them into contracts waiving the exemptions or who held security 

interests in their household goods, apparel, and similar personal property.  See 

H.R. Doc. No. 93‐137, at 169–74 (1973); 123 Cong. Rec. 35446 (1977) (statement of 

Rep. Edwards).  Congress addressed these problems with the Bankruptcy 

Reform Act of 1978, which, among other things, made waivers of exemptions 

unenforceable and included a lien‐avoidance provision entitling individual 

debtors to avoid judicial liens and nonpossessory, nonpurchase‐money liens on 

certain types of property.  Faced with the question whether Congress’s dramatic 

alteration of bankruptcy law to permit debtors for the first time to avoid even 

secured debts should apply retroactively to existing liens, the Supreme Court in 

Security Industrial Bank noted “substantial doubt whether the retroactive 




                                        29 
destruction of the appellees’ liens . . . [would] comport[] with the Fifth 

Amendment,” 459 U.S. at 78, and ultimately concluded that Congress must not 

have intended § 522(f) to apply to existing liens. 

              Unlike the newly crafted lien‐avoidance provision at issue in Security 

Industrial Bank, however, New York’s homestead exemption is of a much earlier 

vintage—from a time if not quite immemorial, then at least nearly so.  Hertel 

obtained its judgment lien against a backdrop of New York law that has 

continuously provided a homestead exemption for more than 150 years.  Dating 

from 1850, New York’s homestead exemption has now become a “background 

principle[] of the State’s law of property,” Lucas, 505 U.S. at 1029, that serves both 

to define the scope of a judgment lienholder’s property interest and its 

reasonable investment‐backed expectations.10  So pedigreed a principle of state 


                                                            
10 Neither Lucas nor subsequent decisions have clarified how long a legislative 
enactment must remain in force before it becomes a “background principle” of property 
law that is sufficiently embedded in a state’s legal tradition that it defines property 
holders’ rights and investment‐backed expectations.  A background principle cannot be 
a “newly legislated” one, but it is unclear just how old is old enough.  Lucas, 505 U.S. at 
1028–29; accord Palazzolo v. Rhode Island, 533 U.S. 606, 630 (2001).  Although we do not 
here attempt to delineate a precise division between “background” and “foreground” 
laws, after more than 150 years, New York’s homestead exemption qualifies as part of 
“those common, shared understandings of permissible limitations derived from a 
State’s legal tradition.”  Palazzolo, 533 U.S. 606, 630 (2001); accord Tahoe‐Sierra, 535 U.S. at 
352–53 (Rehnquist, C.J., dissenting) (relying on New York City’s enactment of a 
comprehensive zoning ordinance in 1916 and the existence of zoning regulations in 

                                                               30 
law “inhere[s] in the title itself,” and the property owner can claim no taking 

when he feels the effects of that restriction, for the implied limitation has been 

there all along.  Lucas, 505 U.S. at 1029. 

              When Hertel obtained its judgment lien in 2003, inherent in the property 

interest was the implied limitation that collection on the judgment might be 

impeded by New York’s long‐standing protection of judgment debtors’ 

homesteads.  Like New York’s other exemption laws, the homestead exemption 

has changed to keep pace with the times. The exemption for “[a]ll spinning‐

wheels [and] weaving‐looms” has come to encompass instead “one sewing 

machine with its appurtenances.” The exemption for “[t]he family bible, family 

pictures and school books” now includes all “religious texts” and caps the 

exemption for other books at $500 instead of $50.  And the homestead exemption 

has been expanded to include condominiums, has become available to women, 

and now has been updated to provide an exemption limit commensurate with 

ever‐increasing home values.  Compare 2 Revised Statutes of New York, pt. III, ch. 

VI, tit. 5, art. 2, § 22 (1st ed. 1829), and 1850 N.Y. Laws ch. 260, with N.Y. C.P.L.R. 

5205, and N.Y. C.P.L.R. 5206.   

                                                                                                                                                                                               
                                                                                                                                                                                               
colonial Boston to conclude that zoning law is an implied limitation on real property 
and part of an owner’s investment‐backed expectations). 

                                                                                            31 
      Inherent in Hertel’s judgment lien was the implied limitation of a 

homestead exemption that predictably and necessarily must be adjusted from 

time to time to account for the changing values of the homes it protects.   This 

limitation having been part of Hertel’s judgment lien from the start, the 2005 

Amendment neither effected a total taking of Hertel’s property nor upset its 

reasonable investment‐backed expectations.  Thus, we conclude that the 2005 

Amendment’s application to pre‐enactment judgment liens does not violate the 

Takings Clause of the Fifth Amendment. 


                                 CONCLUSION 

      In sum, we hold (1) that the 2005 Amendment applies to all creditors and 

all obligations, including pre‐existing obligations, regardless of whether the debt 

was reduced to a judgment lien prior to the statute’s enactment; and (2) that 

retroactive application of the exemption does not constitute an uncompensated 

taking of pre‐enactment judgment liens in violation of the Takings Clause.  

Accordingly, the judgment of the district court is AFFIRMED. 




                                         32